United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      July 25, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 05-51363
                           Summary Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

LASARO SANTOYO-GARCIA,

                                        Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                           (2:05-CR-59-ALL)
                         --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Lasaro Santoyo-Garcia pleaded guilty to a

single-count indictment charging illegal reentry into the United

States after deportation in violation of 8 U.S.C. § 1326.            He was

sentenced   to   41   months   of   imprisonment   and   three   years     of

supervised release. He now appeals his sentence, which was imposed

after the Supreme Court’s decision in United States v. Booker, 543

U.S. 220 (2005), asserting that it was unreasonable, because it was

greater than necessary to meet the goals of 18 U.S.C. § 3553(a).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The record shows that the district court fulfilled its duty to

consider all of the § 3553 factors and that the court sentenced

Santoyo-Garcia to 41 months of imprisonment, the lowest end of the

sentencing guidelines range.        See United States v. Mares, 402 F.3d

511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).                  This

sentence is within the properly calculated advisory guidelines

range and is presumptively reasonable.             United States v. Alonzo,

435 F.3d 551, 554-55 (5th Cir. 2006).           There is no indication that

the sentence imposed was unreasonable. See Mares, 402 F.3d at 519.

     Santoyo-Garcia also asserts that the “felony” and “aggravated

felony”    provisions   of   8     U.S.C.   §    1326(b)(1)   and   (2)   are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000). Santoyo-Garcia’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although    Santoyo-Garcia       contends   that     Almendarez-Torres    was

incorrectly decided and that a majority of the Supreme Court would

overrule Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments because Almendarez-Torres remains binding

Supreme Court precedent.         See United States v. Garza-Lopez, 410

F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).

Santoyo-Garcia properly concedes that his argument is foreclosed in

light of Almendarez-Torres and circuit precedent, raising it here

only to preserve it for further review.

     AFFIRMED.



                                      2